         Case 1:18-cv-09846-AKH Document 48 Filed 04/10/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JCORPS INTERNATIONAL, INC.,

                      Plaintiff,

               v.                                Case No. 1:18-cv-09846-AKH
CHARLES AND LYNN SCHUSTERMAN                     Hon. Alvin K. Hellerstein, U.S.D.J.
FAMILY FOUNDATION; SANFORD
CARDIN; LISA EISEN; LYNN
SCHUSTERMAN; ONEDAY SOCIAL
VOLUNTEERING; ELAD BLUMENTAL,


                      Defendants.


       NOTICE OF MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

       PLEASE TAKE NOTICE that defendants the Charles and Lynn Schusterman Family

Foundation, Sanford Cardin, Lisa Eisen, and Lynn Schusterman (the “Foundation Defendants”),

by and through their attorneys, Patterson Belknap Webb & Tyler LLP, will and do hereby move

this Court, before the Honorable Alvin K. Hellerstein, at the United States District Court House,

500 Pearl Street, New York, NY 10007, for an order pursuant to Rules 12(b)(2) and 12(b)(6) of

the Federal Rules of Civil Procedure dismissing plaintiff’s first amended complaint in its entirety

and with prejudice. Such motion will be based upon this Notice of Motion, the Memorandum of

Law, the Declaration of Harry Sandick and accompanying exhibit, and any further pleadings

filed on behalf of the Foundation Defendants, as well as any argument the Court schedules on

this motion.


Dated: April 10, 2019
       New York, New York
Case 1:18-cv-09846-AKH Document 48 Filed 04/10/19 Page 2 of 2




                     By:




                           Erik Haas
                           Harry Sandick
                           George B. Fleming
                           PATTERSON BELKNAP WEBB & TYLER LLP
                           1133 Avenue of the Americas
                           New York, NY 10036
                           Phone: (212) 336-2000
                           Fax: (212) 336-2222
                           ehaas@pbwt.com
                           hsandick@pbwt.com
                           gfleming@pbwt.com

                           Attorneys for the Charles and Lynn Schusterman
                           Family Foundation, Sanford Cardin, Lisa Eisen,
                           and Lynn Schusterman




                              2
